Title: To Thomas Jefferson from D’Aranda, 22 October 1785
From: Aranda, Pedro Pablo Abárca y Boléa, Count
To: Jefferson, Thomas



Monsieur
Paris ce 22 Octre. 1785

A la Lettre que vous m’avèz fait l’honneur de m’ecrire en datte d’aujourd’huy, j’ai celui de vous dire en réponse; que quoique je puisse donner de Passeports pour l’interieur de l’Espagne aux personnes indiquées dans votre Lettre, je n’ai cependant pas la faculté de leur en donner pour empecher la visite des èffets dont elles en seroient Chargées, qu’à coup sur seroient visitées malgre mon Passeport dans les frontieres d’Espagne. Je suis d’avis, que vous Monsieur écriviez en droiture au representant des Etats Unis à Madrid à fin qu’il demande à ma Cour les Passeports dont il est question; soyèz en bien assuré, que vû le motif elle ne les refusera pas, de même que tout ce qui peut étre agreable aux Etats Unies. Je suis reèllement peiné de ne pas me trouver à même de vous etre utile en cette occasion. Je saisirai avec empressement toutes celles qui se presenteront pour vous temoigner la parfaite Consideration avec la qu’elle j’ai l’honneur d’Etre Monsieur Votre tres hue. et très obeist. serviteur,

Le Comte d’Aranda

